--------------------------------------------------------------------------------

EXHIBIT 10.4
 
RESEARCH AND DEVELOPMENT SERVICES AGREEMENT


This Agreement, is made and entered into on June 22, 2012 (“Effective Date”), by
and between Discovery Laboratories, Inc., having a place of business at 2600
Kelly Road, Suite 100, Warrington, Pennsylvania 18976 (“Discovery”) and Battelle
Memorial Institute, through its Corporate Operations, having a place of business
at 505 King Avenue, Columbus, Ohio 43201 (“Battelle”) individually referred to
as “Party” or collectively referred to as “Parties.”


WHEREAS, Discovery desires to have Battelle support the research and development
of Discovery’s Clinical Capillary Aerosol Generator (CAG), initially for use in
the AEROSURF® Neonatal (NN) program for respiratory distress syndrome (RDS)
(“Project Device”), and Battelle desires to perform such services.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, Battelle agrees to provide to Discovery technical and research services
substantially in accordance with Battelle’s Proposal No. OPP106184 (the
“Project”) attached hereto and incorporated herein by reference, under the
following terms and conditions:


1.
Term, Acceptance of Proposal(s)



The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect for a period of two (2) years unless earlier
terminated as provided in Section 11. Discovery’s acceptance of Battelle’s
Proposal(s) and the commencement and timeline of services thereunder shall be as
set forth in the respective Proposal(s).


2.
Payment



2.1.        Payment Terms. Discovery agrees to pay Battelle’s charges for labor
services and other expenses for performance of the Project, as set forth in
separately executed Proposal(s). Unless otherwise specified in the Proposal(s),
Battelle will invoice Discovery on a monthly basis, and Discovery shall pay such
invoice, within thirty (30) days of the invoice date. Discovery will not be
required to reimburse, and Battelle shall not be required to incur any charges
in excess of the estimate stated above, unless mutually agreed upon in writing.
[ *** ]. Discovery shall submit invoicing instructions to Battelle in accordance
with Exhibit A; and Battelle shall invoice Discovery in a form similar to
Exhibit B. [ *** ].


2.2.        Taxes. Compensation, as set forth in the Proposal(s), shall include
current federal, state and local taxes levied in the United States or on the
wages paid to Battelle U.S. employees. Any other present or future taxes,
duties, tariffs, fees or other charges, including but not limited to excise,
import, purchase, sales, use, turnover, added value, consular, gross receipts,
gross wages or other assessments imposed by the government of any other country
or subdivision thereof shall be the obligation of Discovery. In the event sales
tax applies (e.g., prototypes), Battelle will waive such tax if Discovery
furnishes a valid tax exemption certificate for the state in which product is
shipped. Any such amounts paid by Battelle shall be added to the estimated
amount above and paid by Discovery within thirty (30) days of the date of
invoice. Payments shall be made in United States Dollars.


3.
Intellectual Property



3.1.        Discovery Inventions. [ *** ] (2) “Discovery Invention” is defined
as (i) Discovery’s proprietary aerosol technologies including the devices
employed in producing aerosol (currently CAG devices and AFECTAIR® brand
devices) that are used in performance of the Project, [ *** ], and (iv)
Discovery’s pulmonary surfactant used in performance of the Project, alone or in
combination with other compounds. For a period of [ *** ] after the termination
or expiration of the Project and at Discovery’s request and expense, Battelle
will provide Discovery with reasonable assistance to obtain patents on Discovery
Inventions and to execute all necessary declarations, affidavits and
assignments.


 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
3.2.        Battelle Inventions. Inventions made in performance of the Project [
*** ] (a “Battelle Invention”) are outside the scope of the Project and are
retained by Battelle.  To the extent that practicing a Battelle Invention
interferes with Discovery’s freedom to operate while practicing a Discovery
Invention, Battelle hereby provides Discovery a [ *** ] license to use such
Battelle Invention [ *** ].


3.3.        Non-Infringement Representation. Discovery represents that to the
best of Discovery’s knowledge there is no patent issued to a third party as of
the Effective Date of this Agreement that would be infringed by the manufacture,
use, or sale of CAG as contemplated by this Agreement. [ *** ].


3.4.        No License. No license to the other Party, under any trademark,
patent or copyright is either granted or implied by conveying information to
that Party. None of the information that may be submitted or exchanged by the
respective parties shall constitute any representation, warranty, assurance,
guarantee, or inducement by either Party to the other with respect to
infringement of trademarks, patents, copyrights or any right of privacy, or
other rights of third persons.


3.5.        Work Product.  For the avoidance of doubt, Discovery shall own [ ***
] outputs and results generated in the performance of the Project, except for
such reports, data and other outputs and results that relate to Battelle
Inventions.


4.
No Endorsement: Public Announcement



Discovery agrees that it will not use or imply Battelle’s name or use Battelle’s
Reports for endorsement of Discovery’s products or fund raising without the
prior written approval of an officer of Battelle; however, Discovery may use
Battelle’s name or use Battelle’s reports for regulatory reporting without the
prior written approval of an officer of Battelle. For the avoidance of doubt,
Discovery may use the content of Battelle Reports for commercially reasonable
purposes. Battelle agrees that it will not use or imply Discovery’s name or use
Discovery’s name for any purpose without the prior written approval of an
officer of Discovery. Notwithstanding the foregoing, if Discovery concludes in
good faith that it is necessary or appropriate to file or describe this
Agreement or any related agreements or documents, or provide other notification
thereof in a periodic or other report to be filed with the Securities and
Exchange Commission or other federal, state or international regulatory
authority (“Regulatory Authority”), Discovery at its own expense shall request
confidential treatment of sensitive provisions of this Agreement, provided such
confidential treatment is reasonably available to Discovery. The Parties shall
promptly inform each other in the event of any activities or inquiries of any
such Regulatory Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information therefrom on a
timely basis.


5.
Confidentiality



5.1.        Confidentiality Agreement. The Mutual Confidential Disclosure
Agreement between Discovery and Battelle effective December 3, 2010, and its
subsequent amendments prior to this Agreement, hereinafter the “CDA”) continues
in full force and effect and shall govern the Parties’ conduct and handling of
Confidential Information under this Agreement. The Parties hereby agree to amend
the CDA to extend the term thereof through the date that is one year after the
expiration or earlier termination of this Agreement.


 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
5.2.        Confidential Information. Discovery has provided Battelle with
certain information and data related to the Project (the “Confidential
Information,” as such term is further defined in the CDA). The Parties agree
that any and all information, data and device developed in performance of the
Project, including Discovery Inventions and Battelle Inventions, constitute
Confidential Information and shall be protected in accordance with the terms and
conditions of the CDA. Battelle agrees not to disclose the specific results of
the Project as may be embodied in reports and correspondence transmitted to
Discovery, and not available to the public generally, without Discovery’s
written consent, except as required by law. If Battelle wishes to use any
results, data or information generated during the performance of the Project for
purposes of protecting or publicly disclosing Battelle Inventions
(“Disclosure”), Battelle shall seek Discovery’s written authorization and shall
provide Discovery with a written notice and detailed description of the
information intended for inclusion in the Disclosure at least ninety (90) days
in advance of the Disclosure, or such reasonable time acceptable to Discovery,
to allow time for Discovery to make arrangements necessary, or to request that
Battelle make reductions or modifications of such results, data or information,
to protect Discovery Inventions.


5.3.        Battelle Activities. [ *** ].


6.
Nature of Services



Discovery agrees that Battelle is an independent contractor and specifically
acknowledges that Battelle is a service provider, not a manufacturer,
distributor or supplier. Discovery retains all final decision making authority
and all responsibility for the formulation, design, manufacture, assembly,
packaging, marketing, distribution and sale of Discovery’s products, including,
without limitation, product labeling, warnings, instructions to users, reporting
and for obtaining any governmental or other pre- or post-market approvals (FDA
and otherwise), certifications, registrations, licenses, or permits.


7.
Warranties; Limitation of Liability



7.1.        Warranties. Battelle represents and warrants that it will use
commercially reasonable efforts to provide a high standard of professional
service. However, Battelle, as a provider of such services, cannot guarantee
success, thus Battelle MAKES NO WARRANTY OR GUARANTEE, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY, FOR ANY REPORT, DESIGN, ITEM, SERVICE OR OTHER RESULT TO BE
DELIVERED UNDER THIS AGREEMENT.


7.2.        Limitations. Discovery assumes responsibility for its use, misuse,
or inability to use the Project results.  Except as necessary to satisfy Third
Party Claims (as defined in Section 8) indemnified hereunder, [ *** ],
Battelle’s total liability to Discovery and all liabilities arising out of or
related to this Agreement [ *** ]. Except for a breach of its confidentiality
obligations hereunder and as set forth in the CDA, neither Party shall be liable
to the other Party for any indirect, incidental, consequential, special,
punitive or exemplary damages in connection with this Agreement or the Project,
however caused, under any theory of liability. [ *** ].


8.
Indemnities.



8.1.        Third Party Claims. Each of the Parties shall defend, indemnify and
hold harmless the other Party, its affiliates and its and their respective
directors, officers, employees, consultants, contractors, representatives and
agents (collectively, the “Indemnified Parties”) from and against any and all
losses, costs, damages, fees, liabilities, or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) incurred in connection
with any third party claim, action or proceeding (a “Third Party Claim”) to the
extent caused by:


 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
8.1.1.       any material breach by the indemnifying Party of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement; and


8.1.2.       any negligence, recklessness, willful misconduct or wrongful
intentional acts or omissions of the indemnifying Party, its affiliates, or
their officers, directors, employees, contractors, consultants, agents,
representatives, or sublicensees in the exercise of any of the indemnifying
Party’s rights or the performance of any of the indemnifying Party’s obligations
under this Agreement.


8.2.        Additional Discovery Indemnities. In addition to the indemnity set
forth in Section 8.1 above, Discovery shall defend, indemnify and hold harmless
Battelle, its affiliates and its and their respective directors, officers,
employees, consultants, contractors, representatives and agents from and against
any and all Losses incurred in connection with any Third Party Claim that [ ***
].


8.3.        Product Liability. Notwithstanding the provisions of Sections 8.1,
Discovery shall defend, indemnify and hold harmless Battelle, its affiliates and
its and their respective directors, officers, employees, consultants,
contractors, representatives and agents from and against any and all Losses
incurred in connection with any Third Party Claims arising out of or relating to
the commercialization, marketing, sale, use, handling, manufacture and/or
storage of any Project Device, including any claims that involve death or bodily
injury (or allegations thereof) to any individual.


8.4.        Indemnification Procedures. In the event that an Indemnified Party
is entitled to indemnification under this Agreement, such Indemnified Party
shall promptly notify the indemnifying Party in writing of the claim (in
reasonable detail); provided, however, that failure to give such notification
shall not affect the indemnification to be provided hereunder except to the
extent the indemnifying Party shall have been actually prejudiced as a result of
such failure. As a condition to indemnification under this Agreement, the
indemnifying Party, in its discretion and at its expense, may manage and control
the defense of the claim and its settlement. The Indemnified Parties shall
provide the indemnifying Party with reasonable assistance and cooperation and
all material relevant information to support the defense of any indemnified
claim, and the indemnifying Party shall reimburse the Indemnified Parties for
their reasonable out-of-pocket expense incurred in connection with such
assistance and cooperation. The indemnifying Party shall not accept any
settlement which imposes liability not covered by the indemnification provided
under this Agreement or imposes any obligation on, or otherwise adversely
affects, the Indemnified Parties without the prior written consent of the
affected Indemnified Parties. The indemnifying Party shall have no obligation to
indemnify the Indemnified Parties in connection with any settlement made without
the indemnifying Party’s written consent. Except for such assistance and
cooperation as may reasonably be requested by the indemnifying Party, nothing
contained in this section shall require any Indemnified Party to take any action
in its own name in defending any claim, action or proceedings; however, an
Indemnified Party, at its option and expense, may review and comment on the
defense of any claim through its own counsel. If (i) in the opinion of counsel
for an Indemnified Party, representation of such Indemnified Party by the
counsel retained by the indemnifying Party would be inappropriate due to actual
or potential differing interests between such Indemnified Party and any other
Party represented by such counsel in such proceedings, or (ii) the named parties
to any such proceeding (including the impleaded parties) include both the
indemnifying Party and the Indemnified Party, and representation of both Parties
by the same counsel would be inappropriate in the opinion of the Indemnified
Party’s counsel due to actual or potential differing interests between them; in
any such case, one firm of attorneys separate from the indemnifying Party’s
counsel may be retained to represent the Indemnified Parties with respect to
which a conflict exists at the indemnifying Party’s expense. As the Parties
intend complete indemnification, all reasonable attorneys’ fees and expenses
incurred by an Indemnified Party in connection with enforcement of this Section
8 shall also be reimbursed by the indemnifying Party.


 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
9.
Insurance



9.1.        Product Liability Coverage. If any Project Device developed under
this Agreement are used by Discovery in clinical trial(s), prior to the first
activity involving human subjects, Discovery, its successor in interest or the
then owner of the Project Device, agrees to maintain adequate clinical trials
liability insurance coverage in amounts customary and prudent for a responsible
entity in its industry in light of the nature of its products. Such insurance
shall cover any Discovery products that may be developed in whole or in part
based on Battelle’s work under this Agreement and used in a clinical trial.


9.2.        Commercial Activities. Prior to the commercial sale of any Project
Device, Discovery, its successor in interest or the then owner of the Project
Device, shall maintain adequate product liability insurance coverage in amounts
customary and prudent for a responsible entity in its industry in light of the
nature of its product(s). Such insurance shall cover any Discovery products that
may be developed in whole or in part based on Battelle’s work under this
Agreement.


9.3.        Insurers. Discovery shall use reasonable commercial efforts to
maintain coverage with insurance companies that [ *** ], provided that such
insurance is available at commercially reasonable costs.  Discovery (or its
agents or sublicensees) shall maintain products liability coverage related to
the Project Device in all territories (on a country-by-country basis) in which
the Device is commercially available and shall name Battelle as an additional
insured. Discovery shall maintain such insurance throughout the period of any
activity involving human subjects and, if such insurance is on a claims-made
basis, for [ *** ] following completion of such activity. Discovery, its
successor in interest or the then owner of the Project Device shall provide a
certificate of insurance to Battelle evidencing such coverage prior to the first
administration to a human subject of the drug product aerosolized using the
Project Device. Such certificate shall provide for at least thirty (30) days
prior notice to Battelle of any cancellation, non-renewal, or relevant reduction
in coverage.


10.
Force Majeure



Neither Discovery nor Battelle shall be liable in any way for failure to perform
any provision of this Agreement (except payment of monetary obligations) if such
failure is caused by any law, rule, or regulation, or any cause beyond the
control of the Party in default.


11.
Termination



11.1.           Early Termination. Either Party shall have the right to
terminate this Agreement upon fifteen (15) days’ written notice for any
good-faith basis; provided, however, that Battelle shall not have the right to
terminate this Agreement until it has substantially completed the then-current
phase of the Project, determined by reference to the Project Plan. In the event
of early termination, Battelle agrees to provide Discovery with all reports,
materials, or other deliverable items available as of the effective date of the
termination, provided that Discovery is not in default of its payment
obligations under this Agreement. In any event, Discovery agrees to pay all
charges incurred or committed by Battelle, including reasonable costs of
termination, within thirty (30) days of receipt of a final invoice.


11.2.           Discovery Material Breach. Notwithstanding the foregoing,
Battelle shall have the right to terminate this Agreement upon fifteen (15)
days’ written notice to Discovery in the event that Discovery is in material
breach (which includes but is not limited to failure to make payment of
undisputed amounts under this Agreement), and such breach is not cured within
such fifteen day period.


12.
Regulatory Matters



12.1.           General; Quality System. Prior to initiation of development
activities as set forth in Phase 2 OPP106184 of this Agreement, Discovery and
Battelle shall enter into a Quality Agreement (“Quality Agreement”) in such form
as is acceptable to both Parties. In conducting activities under this Agreement,
each Party shall comply in all material respects with all applicable laws and in
accordance with the Quality Agreement, including without limitation, U.S. Food
and Drug Administration (“FDA”) current Good Manufacturing Practice (“cGMP”)
requirements set forth in the FDA Quality System Regulations (“QSR”) applicable
to the design and production of clinical devices under Investigational Device
Exemptions , 21 CFR 812. Each Party shall bear its own costs and expenses
related to QSR compliance. The termination or expiration of this Agreement shall
not relieve either Party of its responsibility to comply in all material
respects with any applicable regulatory requirements associated with development
and use of the Project Device.


 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
12.2.           FDA Debarment Certification. Battelle represents and warrants
that, after due inquiry, it has not and will not knowingly employ, contract with
or retain any person directly or indirectly to perform services under this
Agreement, if such person is debarred by the FDA under 21 USC 335a(k) of the FDA
Act or a regulator in the EU under similar laws. Upon written request from
Discovery, Battelle shall within five (5) business days confirm in writing that
it has complied with the foregoing obligation.


13.
U.S. Export Control



Discovery agrees not to export or re-export any goods, services, or information
obtained from Battelle without first obtaining an export license, if required by
law.


14.
Client Furnished Materials



Any device, property, equipment, materials or other tangible property furnished
by Discovery for use on this Project shall remain the property of Discovery
unless otherwise agreed in writing, and will be governed by a separate
agreement. [ *** ]. Discovery will cooperate in providing any operation
instructions to Battelle upon request and Battelle may reasonably rely on the
information so provided. Battelle shall provide such information as Discovery
may reasonable request in connection with Discovery’s efforts to secure casualty
and other insurance covering any such device, property, equipment, materials or
other tangible property furnished by Discovery to Battelle in connection with
the Project.


15.
Entire Agreement



This Agreement, including any related agreement provided hereunder (including,
but not limited to, the Quality Agreement), the Proposal, and the CDA
incorporated herein, represents the entire agreement of the parties and
terminates and supersedes any prior discussions or understandings, whether
written or oral, relating to the subject matter hereof. This Agreement may be
modified or amended only by mutual agreement in writing. No course of dealing,
usage of trade, waiver, or non-enforcement shall be construed to modify or
otherwise alter the terms and conditions of this Agreement. In the event of any
conflict or inconsistency between these terms and conditions and the Proposal,
these terms and conditions shall control.


16.
Dispute Resolution



16.1.           Executive Negotiation. In the event of any material dispute,
difference, claim, action, demand, request, investigation, controversy, threat
or other question arising out of or relating to the interpretation of any
provisions of this Agreement or the failure of any Party to perform or comply
with any obligations or conditions applicable to such Party pursuant to this
Agreement (a “Dispute”) shall be settled in accordance with the provisions of
this Section 16.  In the event of such a Dispute, written notice of the dispute
must be provided to the other Party within thirty (30) days of the events giving
rise to the Dispute.  The Parties shall each designate one member of Senior
Management to represent it in a meeting to resolve the Dispute.  The designated
Senior Managers shall negotiate in good faith to achieve a resolution to the
Dispute referred to them, within Thirty (30) days after such notice is received.
If the Parties are unable to resolve a Dispute within the referenced time frame,
the Parties shall each designate a Senior Executive to represent it in a meeting
to resolve the Dispute.  The Senior Executives shall endeavor to resolve the
Dispute through negotiation.  If a Dispute is not resolved during Senior
Executive negotiation within sixty (60) days, either Party may refer such
Dispute to final and binding arbitration by sending written notice of such
election to the other Party clearly marked “Arbitration Demand,” whereupon such
Dispute shall be arbitrated in accordance with this Section.


 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
16.2.           Arbitration Procedures.  Any arbitration shall be conducted
under the then-current expedited procedures applicable to the then-current
Commercial Arbitration Rules of the AAA in accordance with this Section 16.2.
The arbitration of any Dispute shall be kept confidential and shall be filed
with the office of the AAA located in Wilmington, Delaware, or such other AAA
office as the Parties may agree. The arbitration shall be conducted by three
arbitrators, one appointed by each of Battelle and Discovery and the third
selected by the first two appointed arbitrators.  Each arbitrator shall be a
person with relevant experience in the medical device development
field.  Battelle and Discovery must make their respective arbitrator
appointments within ten (10) business days of receipt of an Arbitration
Demand.  Such appointed arbitrators shall select the third arbitrator within ten
(10) business days after the second arbitrator has been appointed.  Battelle and
Discovery shall instruct such arbitrators to render a determination of any such
Dispute within sixty (60) days after the appointment of the third arbitrator.
All Disputes shall be resolved by submission of documents unless the arbitration
panel determines that an oral hearing is necessary. The decision of the
arbitrators with respect to any Dispute shall be in writing and state the
findings, facts and conclusions of law upon which the decision is based.  Any
such decision and award rendered by the arbitrators shall be final and binding
upon the Parties.  Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party submits itself to the jurisdiction of any such court for the entry and
enforcement to judgment with respect to the decision of the arbitrators
hereunder.  The arbitrators shall have the power to grant all legal and
equitable remedies except specific performance and award compensatory damages
provided by applicable law, but shall not have the power or authority to award
punitive damages. No Party shall seek punitive damages or specific performance
in relation to any matter relating to this Agreement in any other forum,
provided that the foregoing does not preclude suits or limit damages associated
with equitable relief related to a breach of confidentiality obligations under
this Agreement or the CDA. Each Party shall pay its own expenses of arbitration,
and the expenses of the arbitrators shall be equally shared between Battelle and
Discovery unless the arbitrators assess all or any part of the arbitration
expenses of a Party (including reasonable attorneys’ fees) as part of their
award against the other Party.


17.
Applicable Law



This Agreement shall be governed by and construed in accordance with the laws of
and enforced within the jurisdiction of the State of Delaware without regard to
the principles of conflict of laws.


18.
Survival



Sections 3, 4, 5, 7, 8, 9, and 12 through 19 of this Agreement shall survive the
termination or expiration of this Agreement.


19.
Miscellaneous



This Agreement may not be assigned in whole or in part without the prior written
approval of both parties. Notwithstanding the foregoing, without the prior
written approval of Battelle, Discovery may assign or otherwise transfer
(including by operation of law) this Agreement in connection with a corporate
transaction, including, without limitation, merger, combination, sale of stock,
sale of assets, change of control, or other similar transaction, provided that
the assignee assumes all of the obligations under this Agreement; however, no
such assignment shall be made to an assignee if the assignee is on the Excluded
Parties List (https://www.epls.gov/) or subject to an Executive Order
(http://www.whitehouse.gov/briefing-room/presidential-actions/executive-orders)
prohibiting transactions with the assignee. In any event, however, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the successors, assigns, and transferees of the parties. If any part
of this Agreement shall be held invalid or unenforceable, such invalidity and
unenforceability shall not affect any other part of this Agreement. Captions
used as headings in this Agreement are for convenience only and are not to be
construed as a substantive part of this Agreement.


 
Page 7 of 10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the Effective Date.



 
 
DISCOVERY LABORATORIES, INC.
   
 
BATTELLE MEMORIAL INSTITUTE
Corporate Operations
 
  By /s/ Mary B. Templeton   By  /s/ Laura E. Fillman               Name
 Mary B. Templeton
  Name 
Laura E. Fillman
 
   
 
       
Title 
Senior Vice President, General Counsel
 
Title
Contracting Officer
 
              Date
June 22, 2012
  Date
June 22, 2012
             

 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
Exhibit A


Invoicing Instructions
 

   
 
Battelle Memorial Institute
Corporate Operations
Proposal/Agreement No. OPP106184
 
 
Invoicing Instructions
 
 
Invoice(s) should be sent to the attention of:
 
 

--------------------------------------------------------------------------------

(Name)
 
 
 

--------------------------------------------------------------------------------

(Address)
 
 
 

--------------------------------------------------------------------------------

(Reference: Purchase Order Number, OPP106184)
 
 
 

--------------------------------------------------------------------------------

(Phone Number)
 
 
 
If additional invoices are required, please provide the following information:
 
        Name Address Number of Invoices     Other                              
                         
 
Please complete this form and return with the signed Agreement
 
 
   

 
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
 
 
Exhibit B


[ *** ]
 
  Page 10 of 10

--------------------------------------------------------------------------------